Case 8:20-cv-00394-WFJ-SPF Document 36 Filed 03/06/20 Page 1 of 6 PageID 1237




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

   SECURITIES AND EXCHANGE COMMISSION,

            Plaintiff,

   v.

   KINETIC INVESTMENT GROUP, LLC and
        MICHAEL SCOTT WILLIAMS,                               CASE NO.: 8:20-cv-394


            Defendants, and

   KINETIC FUNDS I, LLC,
   KCL SERVICES, LLC d/b/a LENDACY,
   SCIPIO, LLC, LF 42, LLC, EL MORRO
   FINANCIAL GROUP, LLC, and KIH, INC.,
   f/k/a KINETIC INTERNATIONAL, LLC,

            Relief Defendants.
                                                      /

               RECEIVER'S MOTION FOR AUTHORIZATION TO EMPLOY
                QUARLES & BRADY, LLP AND PETERS, LAPLACA, AND
                              FUSTE, AS COUNSEL

            Mark A. Kornfeld, Esq., as Receiver (the “Receiver”) appointed over Defendant

   Kinetic Investment Group, LLC and Relief Defendants Kinetic Funds, LLC, KCL

   Services, LLC d/b/a Lendacy, Scipio, LLC, LF 42, LLC, and KIH Inc., f/k/a Kinetic

   International, LLC (collectively, the “Receivership Entities”), pursuant to the Court’s

   March 6, 2020 Order Granting Plaintiff Securities and Exchange Commission’s

   Emergency Motion for Appointment of Receiver (the “Order Appointing Receiver”)

   (Doc. 34), hereby files his Motion for Authorization to Employ Quarles & Brady, LLP and

   Peters, LaPlaca, and Fusté (collectively, the “Firms”), as Counsel nunc pro tunc to March




   QB\62062899.1
Case 8:20-cv-00394-WFJ-SPF Document 36 Filed 03/06/20 Page 2 of 6 PageID 1238




   6, 2020, and states as follows:

          1.      This action commenced on February 20, 2020, with the filing of the

   Securities and Exchange Commission’s (“SEC”) Complaint against Defendants and Relief

   Defendants, the SEC's Emergency Motion and Memorandum of Law for Asset Freeze and

   Other Relief (Doc. 2), and the SEC’s Emergency Motion and Memorandum of Law for

   Appointment of Receiver (Doc. 3).

          2.       Following a hearing on March 6, 2020, this Court entered the Order

   Appointing Receiver appointing Mark A. Kornfeld, Esq. as Receiver of all assets of the

   Receivership Entities. Pursuant to the Order Appointing Receiver, the Receiver is authorized

   to, among other things, “engage and employ persons in his discretion to assist him in carrying

   out his duties and responsibilities hereunder, including, but not limited to,… attorneys ….”

   See Order Appointing Receiver at ¶¶ 7.F. and 61. Prior to engaging any such attorneys, the

   Receiver must first obtain an Order of this Court authorizing such engagement. See Order

   Appointing Receiver at ¶ 52. Any attorneys that the Receiver engages with this Court’s

   approval are “entitled to reasonable compensation and expense reimbursement from the

   Receivership Estates as described in the ‘Billing Instructions for Receivers in Civil Actions

   Commenced by the U.S. Securities and Exchange Commission’... agreed to by the Receiver.”

          3.       Accordingly, pursuant to the Order Appointing Receiver, the Receiver seeks

   this Court’s approval to engage the Firms as counsel to provide the Receiver with legal advice

   and assistance in fulfilling his duties under the Order Appointing Receiver.

          3.      The Receiver seeks to retain Quarles & Brady, LLP (the “Quarles Firm”) as

   his primary counsel, as the Quarles Firm has extensive experience in receiverships,




                                                 2
Case 8:20-cv-00394-WFJ-SPF Document 36 Filed 03/06/20 Page 3 of 6 PageID 1239




   commercial litigation, financial services, and regulatory matters. The Receiver’s lead

   counsel, Jordan D. Maglich, Esq., will assume primary responsibility for this undertaking

   and has significant experience representing court-appointed receivers, including receivers

   appointed in enforcement actions brought by the SEC and other state and federal regulatory

   agencies. Mr. Maglich will be assisted by other attorneys with the Quarles Firm who will

   also provide assistance given their extensive experience in commercial litigation, financial

   services, and regulatory matters.

          4.      Given the presence of Receivership Entities’ offices and assets in San Juan,

   Puerto Rico, the Receiver also seeks to retain Peters, LaPlaca, and Fusté, which is based in

   San Juan, Puerto Rico. The Hon. Jose A. Fusté is a former chief judge in the District of Puerto

   Rico from 1985 to his retirement in 2016, has extensive experience including on receivership

   matters, and was also recently appointed by the Governor of Puerto Rico to serve on a

   housing advisory council. Judge Fusté may be assisted by his colleague Damian LaPlaca,

   Esq., who has significant commercial litigation experience. Accordingly, Judge Fusté and

   his firm can provide significant assistance to the Receiver in fulfilling his duties with respect

   to the business operations and employees of the Receivership Entities in San Juan, Puerto

   Rico and the Receiver believes they are qualified to serve as counsel for the Receiver in

   Puerto Rico as needed.

          4.        In consideration for the Firms representing the Receiver, the Receiver

   proposes to pay the Firms attorneys’ fees based on the time expended by lawyers, paralegals,

   and other professionals and paraprofessionals of the Firms (based on fee applications to be

   filed by the Firms, payment of which is subject to this Court’s approval). Mr. Maglich of




                                                   3
Case 8:20-cv-00394-WFJ-SPF Document 36 Filed 03/06/20 Page 4 of 6 PageID 1240




   the Quarles Firm will be principally responsible for representing the Receiver in this matter.

   Mr. Maglich’s normal hourly rate is $375.00 but shall be reduced to $295.00 for purposes of

   this case.

             Mr. Maglich will be assisted by other attorneys, paralegals and other professionals and

   paraprofessionals whose hourly rates have been similarly discounted. Attorneys assisting the

   Receiver at the Quarles Firm will be billed at an hourly rate ranging from $230 to $395, which

   represents a discount from their normal hour rates ranging from $300 to $545 per hour.

   Paralegals and other professionals assisting the Receiver will charge no more than $200 per

   hour. These rates are set out in further detail in the SEC's Motion for Appointment of Receiver

   (Doc. 3). Mr. Fusté of the law firm of Peters, LaPlaca, and Fusté will act as local counsel for

   the Receiver in the District of Puerto Rico. For purposes of this case, Mr. Fusté has agreed to

   a discounted hourly rate of $350 while his colleague Damian LaPlaca has agreed to a

   discounted hourly rate of $300. The Firms have advised the Receiver that, whenever possible

   and appropriate, the Firms shall utilize junior attorneys and paraprofessionals under the

   supervision of Mr. Maglich and Mr. Fusté, in order to minimize the expenses of the

   Receivership Estate. The Receiver also intends to utilize the services of other non-legal

   professionals where necessary and feasible to further reduce any expenses of the Receivership

   Estate.

             5.       The Receiver will take all steps to ensure that there is no duplication of

   efforts or expenses between or among the attorneys and other professionals and

   paraprofessionals he engages with the approval of this Court.

             6.       The Firms have informed the Receiver that they do not have any conflict




                                                    4
Case 8:20-cv-00394-WFJ-SPF Document 36 Filed 03/06/20 Page 5 of 6 PageID 1241




   with serving as counsel for the Receiver in this case.

          WHEREFORE, the Receiver respectfully requests that this Court enter the proposed

   Order attached as Exhibit A, appointing Quarles & Brady, LLP as lead counsel for the

   Receiver, appointing the law firm of Peters, LaPlace, and Fusté as local counsel for the

   Receiver in the District of Puerto Rico, and for such other and further relief as the Court

   deems just and proper.

          Dated: March 6, 2020.



                                                       QUARLES & BRADY LLP

                                                       /s/ Mark A. Kornfeld
                                                       Mark A. Kornfeld, Esq., as Receiver
                                                       Florida Bar No. 1019233
                                                       101 E. Kennedy Blvd., Ste. 3400
                                                       Tampa, FL 33602
                                                        Phone: (813) 387-0300
                                                       Facsimile: (813) 387-1800
                                                       mark.kornfeld@quarles.com
                                                       karen.wollitz@quarles.com
                                                       docketfl@quarles.com




                                                  5
Case 8:20-cv-00394-WFJ-SPF Document 36 Filed 03/06/20 Page 6 of 6 PageID 1242




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 6th day of March, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which will send a Notice

   of Electronic Filing to the following counsel of record:

    Christine Nestor, Esq.                           Gregory W. Kehoe, Esq.
    Stephanie N. Moot, Esq.                          Joseph H. Picone, Esq.
    John T. Houchin, Esq.                            Danielle S. Kemp, Esq.
    Barbara Veniegra, Esq.                           Greenberg Traurig, P.A.
    Securities and Exchange Commission               101 East Kennedy Blvd., Suite 1900
    801 Brickell Avenue, Suite 1950                  Tampa, FL 33602
    Miami, FL 33131                                  keoeg@gtlaw.com
    nestorc@sec.gov                                  piconej@gtlaw.com
    moots@sec.gov                                    kempd@gtlaw.com
    houchinj@sec.gov                                 Counsel for Defendants and Relief
    viniegrab@sec.gov                                Defendants
    Counsel for Plaintiff
                                                     Steven M. Malina, Esq.
                                                     Greenberg Traurig, P.A.
                                                     77 West Wacker Drive, Suite 3100
                                                     Chicago, IL 60601
                                                     malinas@gtlaw.com
                                                     Counsel for Defendants and           Relief
                                                     Defendants


                                                         /s/ Mark A. Kornfeld
                                                         Receiver




                                                 6
